December 4, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
ROBERT FIELDS AND JOHN FIELDS, CO-INDEPENDENT EXECUTORS OF THE
          ESTATE OF JAMES R. FIELDS, DECEASED, Appellants

NO. 14-12-00155-CV                           V.

                     MARY ELIZABETH LEE FIELDS, Appellee
                       ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 17, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.


      We further order this decision certified below for observance.